                 Case 1:15-cv-05871-KPF Document 121 Filed 10/15/18 Page 1 of 2




                                              THE CITY OF NEW YORK
                                             LAW DEPARTMENT
ZACHARY W. CARTER                                100 CHURCH STREET                                  DEBRA MARCH
Corporation Counsel                              NEW YORK, NY 10007                              phone: (212) 356-2410
                                                                                                   fax: (212) 356-3508
                                                                                                  dmarch@law.nyc.gov


                                                                      October 15, 2018
       BY ECF and E-Mail
       Honorable Katherine Polk Failla
       United States District Court
       Southern District of New York
       40 Foley Square, Room 2103
       New York, New York 10007
       Failla_NYSDChambers@nysd.uscourts.gov

                 Re: Price v. City of New York, et al., 15-CV-5871 (KPF)

       Your Honor:

               I am an Assistant Corporation Counsel in the New York City Law Department and the
       attorney assigned to represent the City of New York, Detective Simmons, Lt. Corrado, Officer
       Staines, and Officer Guichardo-Hermenegildo Cruz, in the above-captioned matter.      I am
       writing to respectfully request that the Court compel plaintiff to respond to defendants’
       Interrogatories and Document Requests within a week of the Court’s Order.

               On August 13, 2018, plaintiff was served by mail with defendants’ first set of
       interrogatories and request for production of documents. Pursuant to Federal Rule of Civil
       Procedure 33(b) and 34(b), plaintiff’s deadline to respond to those discovery demands expired on
       September 17, 2018. On September 21, 2018, I e-mailed plaintiff as to whether she placed her
       responses in the mail, as they were due on September 17, 2018. Plaintiff requested an extension
       until October 9, 2018. In light of the scheduled discovery deadline of November 27, 2018,
       defendants informed plaintiff that because she was requesting three additional weeks from the
       original due date, I would need her confirmation that she would provide the responses by then.
       Plaintiff responded yes, that she did not foresee a problem. On October 9, 2018, I followed up by
       e-mail as to whether plaintiff was returning her responses on that date. In response, plaintiff
       stated that she would get them to me and that she had everything gathered and burning on a flash
       drive. On October 10, 2018 I inquired whether plaintiff placed her responses in the mail, and
       with no response, again on October 11, 2018. Due to receiving no responses to my e-mails, nor
       responses to discovery requests, I called plaintiff on October 15, 2018 and left a message, but she
       has not gotten back to me.

              I have been trying to work with plaintiff and allow her sufficient time to respond to
       defendants’ discovery requests in light of her pro se status. Despite plaintiff informing this
       Office that she would provide responses by October 9th, this Office has not received any
         Case 1:15-cv-05871-KPF Document 121 Filed 10/15/18 Page 2 of 2




responses. Defendants are entitled to a response to these requests under Rule 33(b) and 34(b)
since the parties are engaging in discovery. As plaintiff has not responded to defendants’
discovery requests and in light of the November 27, 2018 discovery deadline, defendants
respectfully request that the Court compel plaintiff to respond to their discovery demands within
one week of the Court’s Order.

       Thank you for your time and consideration herein.

                                                           Respectfully submitted,
                                                            /S
                                                           Debra March
                                                           Assistant Corporation Counsel
cc:    VIA ECF
       Kelly Price
       Plaintiff Pro Se




                                                2
